Exhibit 10.27

     
HEARTWARE LIMITED
ABN 34 111 970 257
  (HEARTWARE LOGO) [c81752p8175203.gif]
Level 57
MLC Centre
19-29 Martin Place
Sydney NSW 2000
Ph: (+61 2) 9238 2064
Fax: (+61 2) 9238 2063
www.heartware.com.au

Mr Ray Larkin
September 29, 2008
Dear Ray
LETTER OF APPOINTMENT — BOARD OF DIRECTORS
As discussed at our recent meeting, I am very pleased to confirm our offer of a
position as a Non-Executive Director of HeartWare Limited (“HeartWare” or “the
Company”). We trust the association will be mutually rewarding and we look
forward to a long and successful relationship.
This letter sets out the terms of your directorship. It is agreed that this is a
contract for services and is not a contract of employment.
Appointment
Your appointment to the Board of Directors is for no fixed term and is otherwise
in accordance with the Company’s Constitution. Accordingly, your appointment
will be confirmed by shareholders at the Company’s next Annual General Meeting.
Time commitment
By accepting this appointment, you have confirmed that you are able to allocate
sufficient time to meet the expectations of your role that is likely to be in
the vicinity of about 1-2 days per month on average.
Role
The Board of Directors acts within a statutory framework — principally the
Corporations Act and the ASX Listing Rules in Australia and the Securities
Exchange Act in the United States of America — and also in accordance with the
Constitution of HeartWare. Subject to this statutory framework, the Board has
the authority and the responsibility to perform the functions, determine the
policies and control the affairs of the Company.
The primary role of the Board is to provide effective governance over the
affairs of HeartWare so that the interests of all stakeholders are protected.
Your role will have a strong emphasis on leadership and strategic guidance for
HeartWare both in the short and long-term. Specifically, as a member of the
Board of Directors you will:

•  
provide guidance, assistance and advice to the Chief Executive Officer on the
overall direction of HeartWare as a whole;

 

 



--------------------------------------------------------------------------------



 



•  
provide input on HeartWare’s strategic aims; and

•  
endeavour to provide appropriate guidance on matters such as commercial
opportunities, funding strategies, growth areas etc.

Director’s Fee
As a director you will be entitled to directors’ fees of US$60,000 per annum
(excluding superannuation).
HeartWare will also grant you 200,000 options under the Company’s Employee Share
Option Plan, subject to shareholder approval as required under the ASX Listing
Rules and other relevant legislation (or an equivalent amount following
completion of the redomiciliation of the Company to the United States). These
options shall vest in three annual tranches commencing on the first anniversary
of the grant date. The options shall have an exercise price determined by the
Board of Directors.
In addition to the above, reasonable out-of-pocket expenses incurred in the
course of carrying out your role will be reimbursed by the Company. Approval of
the Chairman or Chief Executive Officer should be obtained before traveling
interstate or overseas on behalf of the Company.
Outside interests
It is accepted and acknowledged that you have business interests other than
those of HeartWare and have declared any conflicts that are apparent at present.
In the event that you become aware of any conflicts of interest, these should be
disclosed to the Chairman as soon as apparent.
Confidentiality
All information acquired during your appointment is confidential to HeartWare
and should not be released, either during your appointment or following
termination (by whatever means), to third parties without prior clearance from
the Chairman.
Your attention is also drawn to the requirements under both legislation and
regulation as to the disclosure of price sensitive information. Consequently,
you should avoid making any public statements that might risk a breach of these
requirements without prior clearance from the Chairman.
*     *     *     *     *
It would be appreciated if you could complete, sign and return the attached
consent in order to formalize your appointment.
The Board welcomes you as a member of the Board of Directors and trusts that the
association will be one of mutual benefit, reward and enjoyment.
Yours sincerely
-s- Rob Thomas [c81752p8175204.gif]
Rob Thomas
Chairman

 

 